Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 1, 1986, convicting him of assault in the first degree, assault in the second degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial ordered (see, People v Valle, 143 AD2d 160 [decided herewith]). Questions of fact have not been raised or considered. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.